DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  --Lead-Cutting System--.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
In Claim 1: “a rotation device…table” (line 2), and “a cutting device…board” (lines 3-4).
In Claim 2:  “moving device…direction” (lines 2-3).
In Claim 5:  “a head moving device…board” (lines 3-4).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In Claims 1 and 5, the claim element “rotation device” (line 2 of Claim 1 and line 5 of Claim 5) is a means (or step) plus function limitation that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. 
The description here or anywhere else in the specification, fails to state what structural elements, or what structure, is associated with a rotation device.
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c) State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification that perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 through 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,123,154 to Maskens et al (hereinafter “Maskens”) in view of U.S. Patent 5,864,945 to Imai et al (hereinafter “Imai”).
Claim 1:  Maskens discloses a lead-cutting system, comprising:

a cutting device (e.g. 5, 6, in Fig. 1) being disposed on the rotary table (Fig. 5), which is configured to cut leads (e.g. 60, in Fig. 10) of a lead component (not labeled in Fig. 10) that is inserted into through-holes (e.g. 2, 3, in Fig. 1) in a board (1, col. 6, lines 50-60); and
a container (e.g. 35, in Fig. 5), being disposed on the rotary table together with the cutting device, which contains the leads cut by the cutting device (col. 5, lines 11-15).
Claim 2:  Maskens further discloses the lead-cutting system of claim 1, wherein the lead-cutting system further comprises a moving device (e.g. 32, 33) configured to move the rotary table in a horizontal direction (col. 7, lines 10-14).
Claim 3:  Maskens further discloses the lead-cutting system of claim 1, wherein the container comprises:
an opening [in-between sidewalls of 35 in Fig. 8] for receiving leads cut by the cutting device therein, and 
a shielding plate (36) extending toward a side wall of the container so as to block the opening (Fig. 8).
Claim 4:  Maskens further discloses the lead-cutting system of claim 1, wherein the container further comprises a partition plate (36) extending toward the upper surface of the container so as to partition a portion of the interior (Fig. 8).
Maskens discloses substantially all of the structure of the lead-cutting system with the exception of a rotation device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lead cutting system of Maskens by at least adding a rotation device, as taught by Imai, to provide the necessary means to rotate the rotary table.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,123,154 to Maskens et al (hereinafter “Maskens”) in view of U.S. Patent 5,864,945 to Imai et al (hereinafter “Imai”) and U.S. Patent 5,797,178 to Inaba et al (hereinafter “Inaba”).
Insomuch as Claim 5 includes the very same features of the rotation device, cutting device and container as in Claim 1, the rejection above in Claim 1 with Maskens in view of Imai, is hereby repeated here for Claim 5.  The modified Maskens lead-cutting system does not teach a holding head and a head moving device.
Inaba discloses a lead component mounting system (Fig. 1) that comprises a lead-cutting system (e.g. 13, 21, in Fig. 3).  The lead-cutting system at least comprises:
a holding head (3) configured to hold a lead component (e.g. Fig. 1, col. 3, lines 44-49); and
a head moving device (e.g. 3a, 3b, 3c, 4) configured to move the holding head so that leads of a lead component held by the holding head are inserted into through-holes in a board (col. 3, lines 49-57).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added at least the holding head and head moving device of Inaba, to the lead-cutting system of Maskens, to provide the necessary means to mount the leads of the lead component into the through-holes of the board, hence, providing a complete component mounting system that serves the same purpose of cutting leads.

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Japanese Patent Publication JP 2011-119554 discloses a component mounting system (Fig. 1) that includes a holding head (18), and a bending device (2) configured to bend leads (12a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896